DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2020231631152, filed on 01/01/2021 in China.

Information Disclosure Statement
The IDS filed on 03/16/2022 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 09/29/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 9, 11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon [WO2021100976].
Regarding claim 1, Yoon discloses an installation structure for a tiled display (1000, figures 1-9), the tiled display comprising a plurality of sub-display panels (100, figures 1-2) each of which is installed on a respective installation structure (figures 5A-5B), and the installation structure comprising: 
a frame body (150, figures 5A-5B), on which a corresponding sub-display panel (figures 5A-5B) is installed; 
a movable part (BD1, figures 5A-5B) provided on an outer side of the frame body; and 
an adjustment rod (SC1’, figures 5A-5B), an end of which penetrates through the frame body (152, figures 5A-5B) and cooperates with the movable part (figures 5A-5B), wherein the adjustment rod is rotatable relative to the frame body, and rotation of the adjustment rod can drive the movable part to move close to or away from the frame body.
Regarding claim 2, Yoon discloses wherein the frame body is provided with a recess (151, figures 5A-5B) in a side wall opposite to the movable part, and a portion of the movable part (BD1, figures 5A-5B) can enter the recess.
Regarding claim 4, Yoon discloses wherein the adjustment rod is threadedly connected with the frame body (figures 5A-5B), and the adjustment rod is threadedly connected with the movable part (BDH1, figures 5A-5B), and the movable part is circumferentially limited relative to the frame body.
Regarding claim 5, Yoon discloses wherein the adjustment rod is threadedly connected with the frame body, and an end of the adjustment rod is inserted into the movable part (a top end of the SC1’, figures 5A-5B), and the adjustment rod cooperates with the movable part such that the adjustment rod is rotatable relative to the movable part, and the adjustment rod is limited in an extension direction of the adjustment rod relative to the movable part (figures 5A-5B).
Regarding claim 7, Yoon discloses wherein the movable part (BD1, figures 5A-5B) is provided on an outer side of each of two adjacent side walls of the frame body.
Regarding claim 9, Yoon discloses a tiled display (1000, figures 1-9), comprising: 
a plurality of installation structures (figures 5A-5B); and 
a plurality of sub-display panels (100, figures 1-2) in one-to-one correspondence with the plurality of installation structures, each of the sub-display panels being installed on a respective installation structure (figures 1-2), 
wherein each of the installation structures comprises: 
a frame body (150, figures 5A-5B), on which a corresponding sub-display panel (figures 5A-5B) is installed; 
a movable part (BD1, figures 5A-5B) provided on an outer side of the frame body; and 
an adjustment rod (SC1’, figures 5A-5B), an end of which penetrates through the frame body (152, figures 5A-5B) and cooperates with the movable part (figures 5A-5B), wherein the adjustment rod is rotatable relative to the frame body, and rotation of the adjustment rod can drive the movable part to move close to or away from the frame body, and an edge of a side wall of the frame body (figures 5A-5B) where the movable part is not provided is substantially flush with an edge of the corresponding sub-display panel located on a same side.
Regarding claim 11, Yoon discloses wherein the frame body is provided with a recess (151, figures 5A-5B) in a side wall opposite to the movable part, and a portion of the movable part (BD1, figures 5A-5B) can enter the recess.
Regarding claim 13, Yoon discloses wherein the adjustment rod is threadedly connected with the frame body (figures 5A-5B), and the adjustment rod is threadedly connected with the movable part (BDH1, figures 5A-5B), and the movable part is circumferentially limited relative to the frame body.
Regarding claim 14, Yoon discloses wherein the adjustment rod is threadedly connected with the frame body, and an end of the adjustment rod is inserted into the movable part (a top end of the SC1’, figures 5A-5B), and the adjustment rod cooperates with the movable part such that the adjustment rod is rotatable relative to the movable part, and the adjustment rod is limited in an extension direction of the adjustment rod relative to the movable part (figures 5A-5B).
Regarding claim 16, Yoon discloses wherein the movable part (BD1, figures 5A-5B) is provided on an outer side of each of two adjacent side walls of the frame body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
Regarding claim 3, Yoon discloses the claimed invention except for wherein the recess has a depth ranging from 3mm to 10mm.
	A depth of the recess, having a ranging from 3mm to 10mm , would depend on a thickness of the movable part to be designed in the installation structure from each manufacture.  It would have been an obvious matter of design choice to install the movable part within the recess of the frame body, since such a modification would have involved the use of a combination that only unites old elements with no change in the respective functions of those old elements.  A change in dimension of proportion is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 8,  Yoon discloses wherein the adjustment rod comprises two or more adjustment rods (SC1’, figures 5A-5B).
Yoon discloses the claimed invention except for a distance between two adjacent adjustment rods ranges from 50mm to 100mm.
A distance between two adjacent adjustment rods ranges from 50mm to 100mm would depend on a length of the sub-display being mounted in the installation structure.
It would have been to one of ordinary skill in the art at the time the invention was made to set a distance between the two adjustment rods in a ranges from 50mm to 100mm of the display device of Yoon, for the purpose of providing a strengthening to support the sub-display, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesh, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Yoon discloses the claimed invention except for wherein the recess has a depth ranging from 3mm to 10mm.
	A depth of the recess, having a ranging from 3mm to 10mm , would depend on a thickness of the movable part to be designed in the installation structure from each manufacture.  It would have been an obvious matter of design choice to install the movable part within the recess of the frame body, since such a modification would have involved the use of a combination that only unites old elements with no change in the respective functions of those old elements.  A change in dimension of proportion is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 17,  Yoon discloses wherein the adjustment rod comprises two or more adjustment rods (SC1’, figures 5A-5B).
Yoon discloses the claimed invention except for a distance between two adjacent adjustment rods ranges from 50mm to 100mm.
A distance between two adjacent adjustment rods ranges from 50mm to 100mm would depend on a length of the sub-display being mounted in the installation structure.
It would have been to one of ordinary skill in the art at the time the invention was made to set a distance between the two adjustment rods in a ranges from 50mm to 100mm of the display device of Yoon, for the purpose of providing a strengthening to support the sub-display, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesh, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 6, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 6 discloses the combination features of “wherein  a first magnetic member is provided on a side wall of the movable part opposite to the frame body, and a second magnetic member is provided on a side wall of the frame body opposite to the movable part, and the first magnetic member and the second magnetic member are disposed opposite to each other, and the first magnetic member and the second magnetic member have a magnetic attraction therebetween.”  These features, in conjunction with other features, as claimed in the combination features of the claims 5 and 1, were neither found to be disclosed, nor suggested by the prior art of records.   
The claim 10 discloses the combination features of “wherein one of two adjacent installation structures has a first side wall, and the other one of the two adjacent installation structures has a second side wall abutting the first side wall, and one of the first side wall and the second side wall is provided with the movable part, and the other one of the first side wall and the second side wall is not provided with the movable part.”  These features, in conjunction with other features, as claimed in the claim 9, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 15 discloses the combination features of “wherein a first magnetic member is provided on a side wall of the movable part opposite to the frame body, and a second magnetic member is provided on a side wall of the frame body opposite to the movable part, and the first magnetic member and the second magnetic member are disposed opposite to each other, and the first magnetic member and the second magnetic member have a magnetic attraction therebetween.”  These features, in conjunction with other features, as claimed in the combination features of the claims 14 and 9, were neither found to be disclosed, nor suggested by the prior art of records.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon et al. [US 2020/0064677] disclose display apparatus;
Choi et al. [US 2021/0076115] disclose display apparatus;
Choi et al. [US 2021/0033240] disclose display apparatus;
Kim et al. [US 2020/0196462] disclose tiled display and method of assembling the same; and
Perez-Bravo et al. [US 2020/0320909] disclose configurable display apparatus and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
11/19/2022